Citation Nr: 0906923	
Decision Date: 02/25/09    Archive Date: 03/05/09

DOCKET NO.  05-13 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than April 11, 2003, 
for a total rating based on individual unemployability due to 
service connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel

INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas 
that denied the benefit sought on appeal.  The Veteran, who 
had active service from August 1968 to December 1970, 
appealed those decisions to the BVA, and the case was 
referred to the Board for appellate review.  

The Veteran testified at a hearing before the BVA in October 
2008, at which time the Veteran suggested that an appeal may 
be pending for entitlement to an effective date prior to 
April 11, 2003 for a 70 percent evaluation for post-traumatic 
stress disorder (PTSD).  However, the Board has reviewed the 
record carefully and determined that it does not have 
jurisdiction over an appeal for an increased rating for PTSD.  
The Veteran's request for an increased rating for PTSD was 
denied in a February 2002 rating decision.  There was no 
subsequent Notice of Disagreement filed regarding that 
decision.  

In February 2004, the Veteran's PTSD rating was increased to 
70 percent disabling and this rating was continued in an 
August 2004 rating decision.  Also in the February 2004 
rating decision, the Veteran was awarded TDIU.  In January 
2005, the Veteran filed a Notice of Disagreement only to the 
effective date assigned for the grant of TDIU in the February 
2004 rating decision.  As such, no appeal was perfected 
regarding entitlement to an effective date prior to April 11, 
2003 for a 70 percent evaluation for PTSD and the Board does 
not have jurisdiction over the alleged appeal of entitlement 
to an effective date prior to April 11, 2003 for a 70 percent 
evaluation for PTSD.  


FINDINGS OF FACT

1.  An initial claim for a total rating based on individual 
unemployability due to service connected disabilities was 
received in September 2001.

2.  Prior to April 11, 2003, the Veteran had six service-
connected disabilities with a combined evaluation of 60 
percent, and as such he did not meet the threshold 
requirements for a grant of TDIU.

3.  The earliest date upon which it was factually 
ascertainable that the Veteran was unable to retain gainful 
employment due to service connected disabilities was April 
11, 2003. 


CONCLUSION OF LAW

The requirements for an effective date prior to April 11, 
2003, for a total rating based on individual unemployability 
due to service connected disabilities have not been met.  38 
U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.400 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).  The notification obligation in 
this case was accomplished by way of a letter from the RO to 
the Veteran dated in March 2005.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
All VA treatment records have been obtained and the Veteran 
has been afforded VA examination to assess the severity of 
his disabilities.  In addition, the Veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied and will proceed to the merits of 
the Veteran's appeal.  

The Veteran has alleged entitlement to an effective date 
prior to April 11, 2003, for the grant of TDIU.  The Veteran 
contended that TDIU was warranted as of his last day worked 
in December 1999.

A claim for a TDIU, is in essence, a claim for an increased 
rating.  Norris v. West, 12 Vet. App. 413, 420.  A TDIU claim 
is an alternate way to obtain a total disability rating 
without recourse to a 100 percent evaluation under the rating 
schedule.  See Parker v. Brown, 7 Vet. App. 116, 118 (1994). 

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  See 38 C.F.R. § 
3.400.  The earliest date that it is factually ascertainable 
that an increase in disability occurred may be assigned if 
the request for an increase is received within one year from 
such date, otherwise, the date of receipt of claim must be 
assigned.  See 38 C.F.R. § 3.400(o)(2).  Ordinarily, the VA 
Rating Schedule will apply unless there are exceptional or 
unusual factors, which would render application of the 
schedule impractical.  See Fisher v.  Principi, 4 Vet. App. 
57, 60 (1993).  

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
Veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  For the above purpose 
of one 60 percent disability, or one 40 percent disability in 
combination, disabilities affecting a single body system, 
e.g., orthopedic, digestive, respiratory, cardiovascular-
renal, and neuropsychiatric, will be considered as one 
disability. 

The Veteran initially applied for TDIU in September 2001 and 
February 2002, and it was denied in an August 2002 rating 
decision.  The record reflects that TDIU was eventually 
awarded in a February 2004 rating decision, with an effective 
date of October 7, 2003.  This date was assigned as that is 
when he met the threshold requirements for a grant of TDIU by 
way of his PTSD symptoms warranting a 70 percent rating.  In 
an October 2005 rating decision, the Veteran's effective date 
for entitlement to TDIU was changed to April 11, 2003 based 
upon a letter that same date regarding the Veteran's 
unemployability.  In that letter a VA physician offered an 
opinion that the Veteran was "completely and permanently 
unemployable."

However, there is no medical evidence dated prior to April 
11, 2003 that demonstrates that the Veteran's service 
connected disabilities were of such severity and productive 
of symptomatology that rendered him permanently and totally 
unemployable.  During a December 2002 VA examination, the VA 
examiner indicated that he did not view the Veteran as 
unemployable.  No other relevant clinical records prior to 
April 2003 reference the Veteran's ability to secure and 
follow substantially gainful employment.  In a letter dated 
April 11, 2003, the Veteran's treating psychiatrist indicated 
that the Veteran was completely and permanently unemployable 
due to his service-connected disabilities.  This is the first 
evidence, other than the Veteran's own assertions, that he 
was unemployable due to his service-connected disabilities.  

The Board notes that prior to April 11, 2003, the Veteran had 
a combined disability rating of 60 percent-below the 
threshold for entitlement to a schedular TDIU.  Further, 
there was no evidence that the Veteran was unemployable due 
to his service-connected disabilities prior to April 11, 
2003.  As such, a finding of TDIU prior to April 11, 2003 is 
not warranted.  Although the Board appreciates the Veteran's 
contention that he should be entitled to TDIU as of December 
1999-the date he reports that he last worked, the Veteran 
was not entitled to TDIU prior to April 11, 2003, due to the 
inability to meet the threshold requirements for a grant of 
that benefit.  Further, there was insufficient clinical 
evidence to establish that he was unemployable.  

The Board is aware of the Veteran's contentions that he was 
unemployable prior to April 11, 2003.  Even if he were so, he 
did not meet the threshold requirements for a grant of TDIU 
and significantly there was no opinion that the Veteran was, 
in fact, unemployable due to his service connected 
disabilities prior to that date.  Thus, April 11, 2003, is 
the date in which it was factually ascertainable that his 
service-connected disabilities rendered him unemployable and 
also that his combined rating reached the threshold 
requirements for TDIU pursuant to the regulations.  
Accordingly, the Veteran's appeal must be denied.  


ORDER


An effective date prior to April 11, 2003 for entitlement to 
TDIU is denied. 



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


